United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2277
                                  ___________

Arthur McElroy,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Janssen Pharmaceutica, Inc.; Janssen   * District of Nebraska.
Pharmaceutica, N.V.; Eli Lilly         *
Pharmaceutical, Co.,                   * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: July 1, 2008
                               Filed: July 1, 2008
                                ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Arthur McElroy appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his pro se products-liability claims against Janssen
Pharmaceutica, Inc. and Janssen Pharmaceutica, N.V.2 Upon de novo review, see Reis


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      2
       McElroy’s claim against Eli Lilly Pharmaceutical Company is not at issue in
this appeal.
v. Walker, 491 F.3d 868, 870 (8th Cir. 2007), we conclude that dismissal was proper
for the reasons stated by the district court.

      Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and appellees’
pending motion is denied.
                      ______________________________




                                        -2-